            Case 2:18-cv-01914-MCE-CKD Document 38 Filed 12/14/20 Page 1 of 3

     Stip
1    SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     SEAN D. RICHMOND, Senior Deputy City Attorney (SBN 210138)
2    srichmond@cityofsacramento.org
     CITY OF SACRAMENTO
3    915 I Street, Room 4010
     Sacramento, CA 95814-2608
4    Telephone: (916) 808-5346
     Telecopier: (916) 808-7455
5
     Attorneys for the CITY OF SACRAMENTO, JOHN HARSHBARGER AND DANIEL
6    FARNSWORTH
7

8
                                 UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
      KRISTOPHER VELEZ,                                   Case No.: 2:18-cv-01914-MCE-CKD
12
                        Plaintiff,                        STIPULATION AND ORDER TO
13                                                        EXTEND DISCOVERY CUT-OFF

14           vs.

15    CITY OF SACRAMENTO; JOHN
      HARSHBARGER; BAIL HOTLINE BAIL
16    BONDS, INC.; AMERICAN SURETY
17    COMPANY; and DOES 1 through 25,
      inclusive,
18
                        Defendants.
19

20          IT IS HEREBY STIPULATED between the parties, by and through their respective

21   counsel of record that the discovery cut-off be extended.

22          The parties are in the process of meeting and conferring on discovery issues and need

23   additional time to complete discovery. In addition, Plaintiff is undergoing further medical

24   treatment that may have bearing on discovery and how the parties proceed with the case.

25   Furthermore, issues related to the pandemic have caused to slow the discovery process. The

26   parties have also had some initial discussion in regard to potential settlement and would like

27   the opportunity to explore this further.

28   ///

                                                    1
                       STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
        Case 2:18-cv-01914-MCE-CKD Document 38 Filed 12/14/20 Page 2 of 3


1        It is stipulated between the parties, that the following cutoff dates be set:

2        FACT DISCOVERY CUT-OFF:                                             March 8, 2021

3        EXPERT WITNESS DESIGNATION:                                         May 10, 2021

4

5    DATED: December 8, 2020                         SUSANA ALCALA WOOD,
                                                     City Attorney
6

7

8                                              By:      /s/ SEAN D. RICHMOND
                                                     SEAN D. RICHMOND
9                                                    Senior Deputy City Attorney
10                                                   Attorneys for the CITY OF
                                                     SACRAMENTO, JOHN HARSHBARGER,
11                                                   AND DANIEL FARNSWORTH
12

13   DATED: December 8, 2020                         LAW OFFICE OF STEWART KATZ
14

15
                                               By:     /s/ STEWART KATZ
16                                                   STEWART KATZ
17                                                   Attorneys for Plaintiff, KRISTOPHER VELEZ
18

19   DATED: December 8, 2020                         LEWIS BRISBOIS BISGAARD & SMITH LLP
20

21
                                               By:     /s/ ANDREW BLUTH
22                                                   ANDREW BLUTH

23                                                   Attorneys for BAIL HOTLINE BAIL BONDS,
                                                     INC., AMERICAN SURETY COMPANY
24

25

26         I, Sean D. Richmond, certify that I have permission to affix the signatures of Stewart
     Katz and Andrew Bluth to this document by email permission.
27

28

                                                       2
                     STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
       Case 2:18-cv-01914-MCE-CKD Document 38 Filed 12/14/20 Page 3 of 3


1                                                 ORDER
2
        Based on the stipulation of the parties to this action, and good cause appearing therefore,
3
     IT IS HEREBY ORDERED that:
4
        1.     Fact Discovery Cut-Off be extended to March 8, 2021; and
5
        2.     Expert Witness Designation be extended to May 10, 2021.
6
        IT IS SO ORDERED.
7

8
        Dated: December 13, 2020
9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
                   STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
